By the Court,
Dixok, C. J.
This is an action under the *419Mill Dam Law (R. S., ch. 56), to recover and settle the damages of the plaintiff for lands flowed by the defendant’s dam. The Mill Dam Law is applicable in terms only to streams “not navigable.” The complaint does not state a case within the law. It is not averred, nor was it proved on the trial, that the stream is “not navigable;” and as we cannot take judicial notice that it is not, the judgment must for this reason be reversed. We discover no other error in the proceedings.
Judgment reversed, and cause remanded for further proceedings according to law.